DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahara et al. (US Publication 2013/0239739).
In regards to claims 1, 3-8 and 11, Miyahara et al. discloses the claimed limitations including an airbag module, comprising: a housing (21), a cover (2) connected to the housing for forming a receiving space, a gas generator (25) arranged in the receiving space, an airbag (22) arranged in the receiving space and a plate (11) for securing the airbag module on a steering wheel (Reference is made to Figures 1 and 
wherein the at least one releasable securing device is actuatable from the side facing away from and opposite the cover;
wherein the securing device extends through a recess in one element of the assembly and an outside diameter of the securing device in the region of the passage is smaller than a diameter of the recess (Reference is made to Figures 1 and 9(B));
wherein the recess is formed in the housing connected to the cover and at least one component of the securing device is rigidly connected to an element of the airbag module arranged in the receiving space, wherein the housing is movable relative to the element of the airbag module when the securing device is partially released and is fixed when the securing device is tightened (Reference is made to Figures 1 and 9(B) and Paragraphs 0038-0043 and 0089-0090); and,
wherein the plate (11) is a horn plate (Reference is made to Paragraph 0038 and Figures 1 and 9(B));
wherein the securing device is movable together with the assembly relative to the horn plate when a horn function is triggered;

wherein at least one fixing element (13) projects from the plate in the direction of the steering wheel (Reference is made to Figure 1), with which fixing element the airbag module can be positively fixed to the steering wheel in a parallel direction in relation to the plate (Reference is made to Figures 1 and 9(B));
wherein the securing device comprises a shoulder nut (13) and a threaded pin (18) engaging in the shoulder nut (Reference is made to Figures 1 and 9(B));
wherein the shoulder nut (13) is accessible from a side facing away from and opposite the cover and the threaded pin is non-rotatably connected to an element of the assembly;
a method for producing an airbag module, comprising at least the following steps:
a) assembling an assembly comprising a housing (21), a cover (2), a gas generator (25) and an airbag (22);
b) connecting the assembly to a plate (11) by means of a securing device (12,13 and/or 18), wherein the securing device initially remains partially released (Reference is made to Figures 1 and 9(B));
c) measuring an alignment between the cover and the plate in at least one direction parallel to the plate (Reference is made to Figures 1, 2(A)-2(B) and 9(B); Examiner notes this does not require more than a manual procedure),
d) comparing the measured alignment with a predetermined value in order to determine a deviation (Examiner notes this does not require more than a manual procedure),

f) tightening the securing device from a side facing away from an opposite the cover in order to fix at least the cover in a direction parallel to the plate in relation to the plate (Reference is made to Figure 1, 2(A)-2(B) and 9(B)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the limitations of current claims 1 and 11, require a previously unclaimed combination of limitations.  Examiner maintains the previous rejection is proper, nevertheless the amendments to the limitations necessitated the new ground(s) of rejection presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616